DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             JOSHUA LUCAS,
                                Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D17-3747

                              [June 27, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Usan,
Judge; L.T. Case Nos. 10-19938CF10A, 12-8310CF10A, 12-13531CF10A,
12-18023CF10A, 13-1209CF10A and 13-2570CF10A.

   Joshua Lucas, Bonifay, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Joseph D.
Coronato, Jr., Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Appellant Joshua Lucas appeals an order denying his motion to correct
illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a).
In his motion, Lucas claims that 1) the oral pronouncement of his sentence
conflicts with the charging document; 2) the trial court erred in preparing
only one scoresheet for six pending cases; and 3) the trial court erred by
scoring prior convictions under the additional offense heading. We affirm
on issues 2 and 3 without further comment. As to the first issue, the State
concedes that the disposition order should be corrected to reflect that
appellant was charged with burglary of an unoccupied dwelling under
section 810.02(3)(b), Florida Statutes.

   We affirm the order denying appellant’s motion to correct illegal
sentence but remand with directions that the scrivener’s error be corrected
in the disposition order. Appellant’s presence is not required for this
correction. See Sweeney v. State, 138 So. 3d 1095 (Fla. 4th DCA 2014).

   Affirmed; remanded to correct scrivener’s error in appellant’s sentencing.
GERBER, C.J., DAMOORGIAN and KUNTZ, JJ., concur.

                         *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                  2